The opinion of the court was delivered by
Breaux, J.
The facts of this case are, that an election was held in *642the parish of Natchitoches, which resulted agaitist the issue of licenses for the sale of intoxicating liquors, and the police jury passed ordinances prohibiting the sale of liquors. The election thus carried was-ordered in 1895.
The police jury subsequently passed an ordinance calling a special, election in the city of Natchitoches and in Ward 4 of the parish, to decide whether intoxicating liquors should be sold within the limits of the city and ward after January 1, 1897. The plaintiffs assailed the right of the police jury to enact ordinances calling a special election, in the city of Natchitoches and in Ward 4 of the parish.
The question is one of law, and involved the construction of Sec.. 1211 of the Revised Statutes as amended by Act 76 of 1884.
The plaintiffs contend that it is not within the power of a ward ox-city to repeal a law prohibiting the sale of intoxicating liquors in the-parish, which was adopted by the voters of the entire parish.
We have found it impossible, after having given our best attention-to the subject, to come to the conclusion thát parish action decides the matter so that the question can not be submitted to the other, political subdivisions mentioned in the statute in so far as f-hey are concerned.
The local option, or ordinance against the sale of liquors, of the parish, in our judgment, may be repealed within t he limits of such subdivisions in the manner provided by statute.
By the act of 1884, No. 76, an election against the sale of intoxicating liquors is binding on the towns and wards.
If an election had been ordered in the ward and city, no other election could have been held during one year.
An election was held in the whole parish, by order of the police jury. The town and ward were bound during the year, but not-thereafter. The proviso of the statute which reads: “ Parish action shall govern the action of any ward, incorporated town and city* within the limits of said ward or parish, as the case may be, as fully* and completely as if said election had been held by authority of said town or city,” must control.
For reasons assigned in the case of Police Jury of De Soto Parish vs. Town of Mansfield, No. 12,894, the judgment appealed from in this case is affirmed.